Title: To Thomas Jefferson from James Thomson Callender, 14 August 1800
From: Callender, James Thomson
To: Jefferson, Thomas



Sir
Richmond Jail, August, 14th. 1800

This letter will inclose a few pages of the second part of The Prospect. They contain nothing but what I fancy that You have seen already, as I sent You regularly the Petersburg paper, wherein they were printed. But next week, I Shall send some Sheets, that You have not seen before. A half volume will be ready, price half a dollar, in about a fortnight. I have by me as much manuscript as would fill two volumes, and materials, for twice as much more, so that, like the ass between the two bundles of hay, I am at a loss where to begin, or stop. I have been in very bad health, owing to the stink of this place, but I have got some better.

Mr. Rose, my worthy landlord, desires You to accept of his compliments.
I have the honour to be Sir your obliged servt.

J. T. Callender.

